UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number 001-33182 HEELYS, INC. (Exact name of registrant as specified in its charter) Delaware 75-2880496 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3200 Belmeade Drive, Suite 100 Carrollton, Texas (Address of principal executive offices) (Zip Code) (214) 390-1831 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class of common stock Outstanding as of August 3, 2012 Par value $0.001 per share INDEX TO FORM 10- Q Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Loss 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 5. Other Information 20 Item 6. Exhibits 21 SIGNATURES 22 2 Index As used in this Quarterly Report on Form 10-Q, unless the context otherwise requires, the terms “we,” “us,” “our,” the “Company” and “Heelys” refer to Heelys, Inc., a Delaware corporation, and its direct and indirect subsidiaries. Part I – FINANCIAL INFORMATION Item1. Financial Statements HEELYS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) June 30, December 31, 2011 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Investments Accounts receivable, net of allowances of $357 and $391, respectively Inventories Prepaid expenses and other current assets Income taxes receivable Deferred income taxes 15 14 Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $2,064 and $1,933, respectively PATENTS AND TRADEMARKS, net of accumulated amortization of $1,518 and $1,456, respectively INTANGIBLE ASSETS, net of accumulated amortization of $1,206 and $1,091, respectively GOODWILL DEFERRED INCOME TAXES TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Deferred income taxes Total current liabilities ` LONG TERM LIABILITIES: Income taxes payable Deferred income taxes 2 40 Other long term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 9) STOCKHOLDERS' EQUITY: Common stock, $0.001 par value, 75,000,000 shares authorized; 27,571,052 sharesissued and outstanding as of June 30, 2012 and December 31, 2011 28 28 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements. 3 Index HEELYS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, NET SALES $ COST OF SALES GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Selling and marketing General and administrative Restructuring charges - - Total selling, general and administrative expenses LOSS FROM OPERATIONS ) OTHER (INCOME) EXPENSE Interest (income) expense, net ) Other (income) expense, net 19 (6
